Exhibit 10.3

 

IBM 2003 EMPLOYEES STOCK PURCHASE PLAN (the “Plan”)

(as amended through April 1, 2005)

 

[NOTE:  This exhibit reflects various amendments to the Plan.  Section 3 of the
Plan was amended to eliminate the requirement that Offering Periods be
semi-annual, and that each Offering Period be limited to six months in duration.
 Section 5 and Section 7 were amended to reflect administrative payroll
deduction matters.  Section 9 was amended to reflect the manner in which shares
can be registered under the Plan.  No other changes have been made to the Plan,
and the maximum number of shares that may be issued under the Plan, as set forth
in the preamble to the Plan, remains unchanged.]

 

The purpose of this Plan is to provide employees an opportunity to purchase IBM
stock through offerings to commence on a date no earlier than July 1, 2003, as
determined by the Committee.  50,000,000 shares of IBM stock in the aggregate
($0.20 par value) have been approved for this purpose.

 

1. Administration.  The Plan shall be administered by a Committee appointed by
the Board of Directors from members of senior management, consisting of at least
three members.  The Committee shall have authority to make rules and regulations
for the administration of the Plan, including establishing the purchase price in
accordance with Section 4 below.  The Committee’s interpretations and decisions
with regard thereto shall be final and conclusive.  At any time and from time to
time, the Board may delegate to the Committee the Board’s power and authority
under the Plan pursuant to such conditions or limitations as the Board may
establish.

 

2. Eligibility.  Except as provided below, all employees of the Corporation or
its subsidiaries shall be eligible to participate in the Plan in accordance with
such rules as may be prescribed by the Committee from time to time, which rules,
however, shall neither permit nor deny participation in the Plan contrary to the
requirements of the Internal Revenue Code (including, but not limited to,
Section 423 (b)(3), (4), (5), and (8)  thereof) and the regulations promulgated
thereunder.  Sub-plans established under the Plan outside of the United States
need not comply with the Internal Revenue Code and associated regulations.  No
employee may be granted an option if such employee, immediately after the option
is granted, owns 5% or more of the total combined voting power orvalue of the
stock of the Corporation or any subsidiary.  For purposes of the preceding
sentence, the rules of Section 424(d) of the Internal Revenue Code shall apply
in determiningthe stock ownership of an employee, and stock that the employee
may purchase under outstanding options shall be treated as stock owned by the
employee.

 

3. Offering Periods.  The Corporation shall make available Offering Periods to
employees to purchase IBM stock under this Plan (each, an “Offering Period”).
Each Offering Period shall be of a length determined by the Committee, during
which (or during such portion thereof as an employee may elect to participate)
the amounts received as compensation by an employee shall constitute the measure
of such of the employee’s participation in the Offering Period as is based on
compensation.

 

4. Purchase of Shares.  Shares shall be purchased each pay period during an
Offering Period.  Prior to the commencement of each Offering Period, the
Committee shall establish the purchase price for each share purchased during
such Offering Period.  The purchase price shall be no lower than the lesser of
85% of the average market price on the first business day of each Offering
Period or 85% of the average market price on the last business day of each pay
period.  The purchase price established by the Committee may include, without
limitation, a purchase price that is no lower than 85% of the average market
price on the last business day of each pay period or a purchase price that is no
lower than 85% of the average market price on the first business day of each
Offering

 

--------------------------------------------------------------------------------


 

Period.  The purchase price established by the Committee may be a fixed price or
determined by formula.  Each employee participating in the Plan during any
Offering Period shall be granted an option, upon the effective date of such
Offering Period, for as many full and fractional shares of IBM stock as the
participating employee may elect to purchase with up to 10% of the compensation
received during the specified Offering Period, to be paid by payroll deductions
during such Offering Period.  Notwithstanding the foregoing, in no event shall
the number of shares purchased by an employee in any Offering Period exceed
1,000 shares.  As of the last day of each pay period during any Offering Period,
the account of each participating employee shall be totaled, and the employee
shall be deemed to have exercised an option to purchase one or more full or
fractional shares at the then-applicable price; the employee’s account shall be
charged for the amount of the purchase; and the ownership of such share or
shares shall be appropriately evidenced on the books of the Corporation.
 Additional shares covered by the employee’s option shall be purchased in the
same manner, as of the last day of each subsequent pay period during the
Offering Period.

 

5. Participation.  An employee eligible for participation on the effective date
of any Offering Period may participate in such Offering Period by completing and
forwarding a payroll deduction authorization to the employee’s appropriate
payroll location in accordance with payroll procedures established by IBM.  The
form will authorize a regular payroll deduction from the employee’s
compensation, and must specify the date on which such deduction is to commence,
which day may not be retroactive.  The form must be received by the
Corporation’s payroll department in accordance with payroll procedures
established by IBM.

 

6. Deductions.  The Corporation shall maintain payroll deduction accounts for
all participating employees.  With respect to any Offering Period under this
Plan, an employee may authorize a payroll deduction of a whole percentage (up to
a maximum of 10%) of the compensation the employee receives during the Offering
Period (or during such portion thereof in which the employee may elect to
participate). No employee may be granted an option that permits his or her
rights to purchase stock under this Plan, and any other stock purchase plan of
the Corporation and its subsidiaries, to accrue at a rate that exceeds $25,000
of the fair market value of such stock (determined at the effective date of the
applicable Offering Period) for each calendar year in which the option is
outstanding at any time.

 

7. Deduction Changes.  All changes to payroll deductions under the Plan shall be
in accordance with payroll procedures established by IBM.  An employee may
increase or decrease the employee’s payroll deduction by filing a new payroll
deduction authorization at any time during an Offering Period.  The change may
not become effective sooner than the next pay period after receipt of the
authorization.

 

8. Employee Accounts and Certificates.  Upon purchase of one or more full or
fractional shares by a Plan participant pursuant to Section 4 hereof, the
Corporation shall establish a book entry account in the name of the employee to
reflect the share(s) purchased at that time.  Certificates shall be issued only
on request for full shares and also when necessary to comply with transaction
requirements outside the United States.  To request certificates, employees may
call the Voice Response Service on tieline 771-7000 or outside line
(781-575-2727) or send an E-mail to ibm@equiserve.com.  In the event a
participant terminates his or her account, any fractional share held in the
account will be paid to the participant in cash.

 

9. Registration of Shares.  Shares may be registered only in the name of the
employee, or, if the employee so indicates on the employee’s payroll deduction
authorization form, in the employee’s name jointly with another joint tenant,
with right of survivorship.  An employee who is a resident of a jurisdiction
that does not recognize such a joint tenancy may have shares registered in the
employee’s name as tenant in common or as community property with another
person, without right of survivorship.

 

--------------------------------------------------------------------------------


 

10. Definitions.  The term “Corporation” or “IBM” means International Business
Machines Corporation, a New York corporation.  The term “IBM stock” means the
commonstock of IBM.  The phrase “average market price” means the average of the
high and low composite prices of IBM stock on the New York Stock Exchange on a
given day or, if no sales of IBM stock were made on that day, the average of the
high and low composite prices of IBM stock on the next preceding day on which
sales were made on said Exchange.  The term “subsidiary” means a subsidiary of
the Corporation within the meaning of Section 424(f) of the Internal Revenue
Code and the regulations promulgated thereunder, provided, however, that this
Plan shall not be deemed to cover the employeesof any subsidiary that did not
participate in the IBM 2000 Employees Stock Purchase Plan, unless so authorized
by the Committee.

 

11. Rights as a Stockholder.  None of the rights or privileges of a stockholder
of the Corporation shall exist with respect to shares purchased under this Plan
unless and untilsuch shares shall have been appropriately evidenced on the books
of the Corporation.

 

12. Rights on Retirement, Death, or Termination of Employment.  In the event of
a participating employee’s retirement, death, or termination of employment, the
employee shall be ineligible to continue to participate in the Plan, and no
payroll deduction shall be taken from any pay due and owing to the employee
after the pay period during which the employee became ineligible.

 

13. Rights Not Transferable.  Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

14. Application of Funds and Administrative Fees.  All funds received or held by
the Corporation under this Plan may be used for any corporate purpose.  The
Committee may impose reasonable administrative fees on participating employees
to defray the administrativecosts of the Plan, which shall in no event exceed
the actual administrative costs of the Plan.  Initially, the fee shall be $6 per
participating employee per Offering Period.

 

15. Adjustments in Case of Changes Affecting IBM Stock.  In the event of a
subdivision of outstanding shares, or the payment of a stock dividend, the
number of shares approved for this Plan shall be increased proportionately, and
such other adjustments shall be made as may be deemed equitable by the Board of
Directors.  In the event of any other change affecting IBM stock, such
adjustments shall be made as may be deemed equitable by the Board of Directors
to give proper effect to such event.

 

16. Disposition Restriction.  If a participating employee disposes of any share
purchased under the Plan during an Offering Period before the expiration of that
Offering Period, the employee shall not be eligible to continue to participate
in the Plan for the remainder of that Offering Period and the following Offering
Period.  For purposes of this Section, the term “disposition” shall be defined
in accordance with Section 424(c) of the Internal Revenue Code, except that the
issuance of a certificate also shall be treated as a disposition, but a transfer
by reason of legal process shall not be treated as a disposition for purposes of
this Section.

 

17. Amendment of the Plan.  Notwithstanding anything to the contrary contained
herein, without the approval of a majority of the shares of stock of the
Corporation votedat a meeting duly called, no amendment shall be made (i)
increasing the number of shares approved for this Plan (other than as provided
in section 15 hereof) or (ii) decreasing the purchase price per share to less
than the lesser of (x) 85 percent of the average market price on the first
business day of each Offering Period or (y) 85 percent of the average market
price on the last business day of each pay period.  Subject to the limitations
set forth in the immediately preceding

 

--------------------------------------------------------------------------------


 

sentence, the Board of Directors may at any time, or from time to time, amend
this Plan in any respect, including without limitation by (i) increasing or
decreasing the purchase price per share, (ii) excluding highly compensated
employees (within the meaning of section 414(q) of the Internal Revenue Code)
from participation, (iii) decreasing the maximum amount of payroll deduction for
purchases and the number of shares that employees may purchase during any
offering period, (iv) suspending the Plan and purchases thereunder for a period
of time, (v) modifying the offering period in which employees may purchase stock
under this Plan (except that an offering period may not exceed twenty-four (24)
months), and (vi) establishing sub-plans under the Plan that permit offerings to
employees of certain subsidiaries,which sub-plans are not intended to satisfy
the requirements of Section 423 of the Internal Revenue Code, in each case in
accordance with applicable laws, and in the case of clauses (i) through (v), in
accordance with the requirements of the Internal Revenue Code (including, but
not limited to, Section 423(b)) and the regulations thereunder.

 

18. Termination of the Plan.  This Plan and all rights of employees under any
offering hereunder shall terminate:

 

(a) on the day that participating employees become entitled to purchase a number
of shares equal to or greater than the number of shares remaining available for
purchase.  If the number of shares so purchasable is greater than the shares
remaining available, the available shares shall be allocated by the Committee
among such participating employees in such manner as it deems fair, or

 

(b) at any earlier time, including during any periods that the Plan is suspended
as the Board of Directors may determine from time to time, at the discretion of
the Board.

 

19. Governmental Regulations.  The Corporation’s obligation to sell and deliver
IBM stock under this Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance, or sale of
such stock.

 

20. Plan Shares.  Shares for the Plan may be sourced from shares purchased in
the open market, treasury shares, or authorized and unissued shares.

 

--------------------------------------------------------------------------------